       Case 2:20-cv-00136-NT Document 15-11 Filed 06/19/20 Page 1 of 1         EXHIBIT
                                                                           PageID #: 258 D




From:                        Ray Stoddard <ray.stoddard@hyatt.com>
Sent:                        Monday, September 30, 2019 11:25 AM
To:                          John Schultzel; Dan Flaherty; Nicole Snyder
Subject:                     Money


All,

Mike wants $100,000 today.

Please advise.




                                                      1
